— In a proceeding to invalidate a certificate nominating Robert A. Longo and Jay Cytryn as candidates for the public office of Trustee of the Village of Suffern and John J. Byrne as a candidate for the public office of Justice of the Village of Suffern in the general village election to be held on March 18, 1986, the appeal is from a judgment of the Supreme Court, Rockland County (Edelstein, J.), entered February 26, 1986, which dismissed the petition.
Judgment reversed, on the law, without costs or disbursements, petition granted, certificate of nomination declared invalid and the Clerk of the Village of Suffern is directed to remove the names of the respondent candidates from the appropriate ballots.
The failure to file a list of caucus participants as required by Election Law § 15-108 (2) (e) constitutes a fatal defect within the meaning of Election Law § 1-106 (2). The respondents’ reliance upon the case of Matter of Sahler v Callahan (92 AD2d 976) is misplaced. Sahler involved only a delay in filing, whereas, in the instant case, no list was ever filed. Accordingly, we declare the certificate of nomination to be invalid. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.